Title: From Thomas Jefferson to Pierre Samuel Dupont, 6 October 1787
From: Jefferson, Thomas
To: Dupont, Pierre Samuel



Paris Oct. 6. 1787.

Mr. Jefferson has the honour of sending to Monsieur Dupont a copy of the Statement of purchases of tobacco made by the Farmers general. According to this it would seem that they have purchased 16573 hogsheads on the conditions prescribed by the order of Berni. That order was for about 12, or 15,000 hogsheads. M. de Vergennes, in his letter, fixes it at 15,000 hogsheads absolutely. But take the middle term 13,500 hogsheads, and it gives 1125. per month, which in 19 months (to wit, from May 24. 1786 to Dec. 31. 1787.) amounts to 21,375 hogsheads, so that there remain to be purchased 4802. hogsheads before the close of the year.
But as to the 16,573 hogsheads which they consider as purchased  according to the order of Berni, they do not state 1. The bottoms in which they came, to wit, French and American, or foreign: 2. The tare allowed, viz. the real tare, which is about 10. per cent, and is stipulated to Mr. Morris, or the legal tare which is 15. per cent, and which being taken from the other venders, has been a deduction of 34, 36, and 38 sous the quintal from the prices ordered at Berni: 3. The times of paiment. Mr. Morris’s contract was that they should pay for every cargo of tobacco within a month after it’s delivery. It has been confidently said that the farmers took longer periods of paiment with the other merchants, tho’ the order of Berni was that they should have all the conditions of Mr. Morris’s contract.
